IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


BRUCE LEIBENSPERGER,                     : No. 756 MAL 2016
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
CARPENTER TECHNOLOGIES, INC. T/A         :
CARPENTER TECHNOLOGY CORP.,              :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.